                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                         SOUTHERN DIVISION -- PIKEVILLE

APPALACHIAN REGIONAL
                                                  CIVIL ACTION NO. 7:14-122-KKC-EBA
HEALTHCARE, INC.,
     Plaintiff,

V.                                                         OPINION AND ORDER


U.S. NURSING CORPORATION,
     Defendant.

        This matter is before the Court on Appalachian Regional Healthcare, Inc.’s

 motion to alter the judgment in this action to add prejudgment interest (DE 349) and its

 motion for attorney’s fees (DE 350).

        Appalachian Regional Healthcare, Inc. provides medical services in Eastern

 Kentucky, including at its hospital located in Whitesburg, Kentucky. U.S. Nursing

 Corporation is a staffing agency that provided nurses to Appalachian Regional on a

 temporary basis when Appalachian Regional was short-staffed. The staffing agreement

 between the parties required U.S. Nursing to indemnify Appalachian Regional from "any

 and all liability or damage that arises from . . . the negligent or intentional act or

 omission" of U.S. Nursing or its employees. (DE 52-1, Staffing Agreement,§ D(15)).

        A patient at the Whitesburg facility, Ralph Profitt, and his wife asserted a claim

 in Kentucky state court against Appalachian Regional and U.S. Nursing, alleging that

 he was injured while he was a patient. Appalachian Regional incurred legal fees and

 costs of $823,522.71 in defending the claim and ultimately paid the Profitts $2 million to

 settle it. U.S. Nursing refused to indemnify Appalachian Regional for those amounts,
which caused Appalachian Regional to bring a claim against U.S. Nursing in this Court

for breach of the indemnification provision of the staffing agreement.

       After a trial, a jury found that a U.S. Nursing employee – Nurse Constance Foote

– was negligent in performing certain acts in treating Profitt, meaning that U.S.

Nursing’s indemnification obligations were triggered. In a second phase of the trial, the

jury determined that Nurse Foote’s negligent acts caused Appalachian Regional to spend

sums to settle and defend the Profitts’ claims against it. The jury further determined

that the $2 million that Appalachian Regional paid to settle the Profitts’ claims was

reasonable and that the $823,522.71 Appalachian Regional paid in attorney’s fees and

costs to defend the Profitts’ claims against it was reasonable. The Court then entered a

judgment (DE 338) ordering that Appalachian Regional was entitled to recover from U.S.

Nursing Corporation a total of $2,823,522.71.

       With the first motion now under consideration, Appalachian Regional asks the

Court to alter the judgment to include an award of pre-judgment interest. In a diversity

case, state law governs awards of prejudgment interest. Jack Henry & Associates, Inc. v.

BSC, Inc., 487 F. App'x 246, 260 (6th Cir. 2012) (internal quotation marks omitted)

(quoting Estate of Riddle v. S. Farm Bureau Life Ins. Co., 421 F.3d 400, 409 (6th

Cir.2005)).

       The “longstanding rule” in Kentucky “is that prejudgment interest is awarded as a

matter of right on a liquidated demand, and is a matter within the discretion of the trial

court or jury on unliquidated demands.” 3D Enterprises Contracting Corp. v. Louisville

and Jefferson County Metropolitan Sewer Dist., 174 S.W.3d 440, 450 (Ky. 2005) (citing

Nucor Corp. v. General Electric Co., 812 S.W.2d 136, 141 (Ky. 1991)). “Precisely when the

amount involved qualifies as ‘liquidated’ is not always clear, but in general ‘liquidated’


                                            2
means ‘made certain or fixed by agreement of parties or by operation of law. Common

examples are a bill or note past due, an amount due on an open account, or an unpaid fixed

contract price.’” Nucor Corp., 812 S.W.2d at 141 (quotations and citation omitted).

       In determining whether a claim is liquidated or unliquidated, “one must look at the

nature of the underlying claim, not the final award.” 3D Enterprises, 174 S.W.3d at 450.

       “Liquidated claims are ‘of such a nature that the amount is capable of

ascertainment by mere computation, can be established with reasonable certainty, can be

ascertained in accordance with fixed rules of evidence and known standards of value, or

can be determined by reference to well-established market values.’” Id. (quoting 22

Am.Jur.2d Damages § 469 (2004)).

       In contrast, an unliquidated damages claim is one that has “not been determined

or calculated” and “not yet reduced to a certainty in respect to amount.” Ford Contracting,

Inc. v. Kentucky Transp. Cabinet, 429 S.W.3d 397, 414 (Ky. Ct. App. 2014) (quoting Nucor

Corp., 812 S.W.2d at 141).

       Judgment was entered in Appalachian Regional’s favor on its claim that U.S.

Nursing breached the staffing agreement by failing to indemnify it for the costs it incurred

in defending and settling the Profitt litigation. The amount that Appalachian Regional

paid to settle the Profitts’ claim and the attorney’s fees it incurred in that action were fixed

and ascertainable on April 1, 2016, the date of the settlement. Judge Amul Thapar (who

originally presided over this case), however, ruled that Appalachian Regional must prove

its defense and settlement costs were reasonable (DE 77, Opinion at 7.) In other words,

Appalachian Regional’s claim was for the reasonable amounts it expended to defend and

settle the Profitts’ claims.




                                               3
       In support of its motion for prejudgment interest, Appalachian Regional cites

several cases in other jurisdictions holding that a claim may be deemed liquidated even

where the jury must determine the reasonableness of the damages. Numerous cases also

hold the opposite.

       For example, Appalachian Regional cites the Tenth Circuit’s decision in Neustrom

v. Union Pac. F. Co., 156 F.3d 1057 (10th Cir. 1998) in which the court rejected under

Kansas law an argument that a claim was not liquidated until the court determined the

reasonableness of the settlement. More recently, however, the Tenth Circuit held that,

under Oklahoma law, attorney fees are “subject to a reasonableness determination by

the fact finder” and, thus, “are not liquidated as required under Oklahoma law for an

award of prejudgment interest.” Yousuf v. Cohlmia, 741 F.3d 31, 48 (10th Cir. 2014). See

also Flood Control Dist. of Maricopa Cty. v. Paloma Inv. Ltd. P'ship, 279 P.3d 1191, 1211

(Ariz. Ct. App. 2012) (stating “attorneys’ fees spent defending the underlying litigation

are not liquidated and subject to prejudgment interest because they are subject to a

reasonableness determination by the trial court.”); Pierce Couch Hendrickson Baysinger

& Green v. Freede, 936 P.2d 906, 914 (Okla. 1987) (“[T]he expenses in the present case

were subject to the fact-finders determination of reasonableness. Thus, they were not

liquidated and not subject to prejudgment interest.”); Tri-M Erectors, Inc. v. Donald M.

Drake Co., 618 P.2d 1341, 1346 (Wash. Ct. App. 1980) (“A claim is unliquidated if the

principal must be arrived at by a determination of reasonableness.”).

       While cases from other jurisdictions are instructive, ultimately this Court must

predict whether Kentucky courts would find Appalachian Regional’s claims to be

liquidated. Hines v. Joy Mfg. Co., 850 F.2d 1146, 1150 (6th Cir. 1988). Because U.S.

Nursing disputed the reasonableness of the amounts Appalachian Regional paid to settle


                                             4
and defend the Profitts’ claim, Kentucky courts would likely find Appalachian Regional’s

claims not liquidated. “When the amount of a claim can be ascertained readily by

reference to a formula in the contract and none of the facts is in dispute or when the

amount of the claim itself is not disputed, the claim is liquidated.” Bituminous Cas.

Corp. v. Lynn, 503 F.2d 636, 646 (6th Cir. 1974) (applying Kentucky law). “Interest

should not be required except for a claim which is for a liquidated amount, and which is

not disputed in good faith.” Wittmer v. Jones, 864 S.W.2d 885, 891 (Ky. 1993) (emphasis

added).

       “Damages are deemed certain or capable of being made certain where there is

essentially no dispute between the parties concerning the basis of computation of

damages and where the parties' dispute centers on the issue of liability giving rise to

damage.” 22 Am. Jur. 2d Damages § 479. “A claim is ‘unliquidated’ for prejudgment

interest purposes, where the exact amount of the sum to be allowed cannot be definitely

fixed from the facts proved, disputed or undisputed, but must in the last analysis depend

upon the opinion or discretion of the judge or jury as to whether a larger or a smaller

amount should be allowed.” 22 Am. Jur. 2d Damages § 480. “In general, ‘[d]amages that

were established by proof offered during the trial are unliquidated and not subject to

prejudgment interest.’” Osborn v. Griffin, 865 F.3d 417, 456 (6th Cir. 2017) (quoting Ford

Contracting, Inc., 429 S.W.3d at 414).

       “[I]f damages are both undisputed and liquidated, prejudgment interest is

payable as a matter of law. However, if the damages are either disputed or unliquidated,

or both, then the decision as to whether prejudgment interest is due is left to the sound

discretion of the trial court.” Barnett v. Hamilton Mut. Ins. Co. of Cincinnati, Ohio, No.




                                             5
2009-CA-002234-MR, 2011 WL 43307, at *3–4 (Ky. Ct. App. Jan. 7, 2011) (citing Nucor

Corp, 174 S.W.3d 440; 3D Enterprises Contracting Corp., 174 S.W.3d 440)).

       The amounts that U.S. Nursing owed Appalachian Regional could not be known

until a jury determined the sums that were reasonable. This was a matter that

depended upon the opinion and discretion of the jury. The fact that the jury ultimately

awarded Appalachian Regional the total amount it sought on its claims is not relevant in

determining whether those claims were liquidated or not. “[T]he fact that it is ultimately

determined that a party is owed damages ‘should not be construed as confirmation that

the original claim was liquidated.’” Barnett, 2011 WL 43307, at *3–4 (quoting 3D

Enterprises, 174 S.W.3d at 450). See also Prosoft Automation, Inc. v. Logan Aluminum,

Inc., No. 1:03CV142-R, 2006 WL 1228773, at *1–2 (W.D. Ky. Apr. 28, 2006) (“Therefore,

although the jury ultimately awarded Prosoft the full amount requested [in engineering

fees] as compensation for those hours, they were not reduced to a certainty in amount

prior to trial. There was a legitimate dispute as to the necessity and amount of those

hours. Therefore, they are ‘unliquidated’ damages. . . .”)

        Thus, under Kentucky law, Appalachian Regional’s claims for breach of its

indemnification obligations are not liquidated claims.

       “When the amount [of damages] is ‘unliquidated,’ the amount of prejudgment

interest, if any, is a matter for the trial court weighing the equitable considerations.”

University of Louisville v. RAM Engineering & Const., Inc., 199 S.W.3d 746, 748

(Ky.App.2005). Considering the totality of the circumstances, the Court finds that

awarding prejudgment interest is appropriate in this case.

       “As a general matter, prejudgment interest is intended to make the plaintiff

whole; it is an element of complete compensation.” In re ClassicStar Mare Lease Litig.,


                                              6
727 F.3d 473, 494–95 (6th Cir. 2013) (internal quotation and citations omitted).

Appalachian Regional’s claims against U.S. Nursing were based on U.S. Nursing’s broad

agreement to indemnify it for any damage Appalachian Regional may suffer arising from

the negligence of any U.S. Nursing employee. The purpose of such an agreement is to

ensure that the indemnitee will suffer no loss caused by the indemnitor’s actions.

Appalachian Regional lost funds as a result of Nurse Foote’s negligence. It is just to

award Appalachian Regional the interest that would have accrued on those sums.

       “It is well-accepted that a federal court sitting in diversity should use the state-

law interest rate when awarding prejudgment interest.” Id. at 497. Under Kentucky

law, “[p]rejudgment interest is limited to the legal rate, found in KRS 360.010, of 8%.”

Fields v. Fields, 58 S.W.3d 464, 467 (Ky. 2001). “The trial court may award prejudgment

interest at any rate up to 8%.” Id. The Kentucky statute pertaining to post-judgment

interest, KRS 360.040, provides that a judgment must award interest at six percent.

KRS 360.040(1). Reliable Mech., Inc. v. Naylor Indus. Servs., Inc., 125 S.W.3d 856, 857

(Ky. Ct. App. 2003) This is also an appropriate rate for this award of pre-judgment

interest.

       Pre-judgment interest “has traditionally been simple interest.” Id. at 858. The

Court does not find anything about this case that warrants deviating from that tradition.

For the $2 million settlement payment, prejudgment interest should run from April 7,

2016, the date that Appalachian Regional made the payment. As to the date that

prejudgment interest should commence for the defense costs, Appalachian Regional

argues that the date should be the later of February 21, 2011 (the date that Appalachian

Regional demanded that U.S. Nursing honor its defense and indemnification obligations)

or the date the expenses were actually paid by Appalachian Regional. With its motion,


                                              7
Appalachian Regional has submitted a calculation of the prejudgment interest owed it at

a simple, non-compounded interest rate of 6 percent commencing on these dates. (DE

349-10, Calculation.) U.S. Nursing has not objected to the calculation or to the dates that

pre-judgment interest should commence. Accordingly, the Court will alter the judgment

to award Appalachian Regional pre-judgment interest of $470,760.96.

       As to Appalachian Regional’s request to recover the attorney’s fees it incurred in

this indemnification action, this request will be denied. The only argument that

Appalachian Regional presents in support of this request is that it is entitled to recover

its attorney’s fees under the indemnification provision. Appalachian Regional argues

that the indemnification provision required U.S. Nursing to indemnify it “‘from any and

all liability or damages that arises from’ the negligent act or omission of a [U.S. Nursing]

nurse.” (DE 350-2, Mem. at 1, 10; DE 364, Reply at 1.) Appalachian Regional argues that

this is a “broad indemnity provision under which [U.S. Nursing] agreed to indemnify and

hold harmless [Appalachian Regional] from ‘any and all’ damage that ‘arises from’ the

negligent act of a [U.S. Nursing] employee.” (DE 364, Reply at 4.) Appalachian Regional

argues that “but for Nurse Foote’s negligence, [Appalachian Regional] would not have

had to sue [U.S. Nursing] to enforce its defense and indemnity obligations.” (DE 350-2,

Mem. at 11.)

       Thus, the issue as framed by Appalachian Regional is whether the attorney’s fees

it incurred in this action “arose from” Nurse Foote’s negligent actions in treating Profitt.

In a prior opinion, Judge Thapar pointed out that the parties agreed that the phrase

“arises from” means “proximate cause.” (DE 77, Order at 8.) No party ever disputed that

finding. “[U]nder Kentucky law, causation or proximate cause is defined by the

substantial factor test: was the defendant's conduct a substantial factor in bringing


                                             8
about plaintiff's harm?” Morales v. Am. Honda Motor Co., 71 F.3d 531, 537 (6th Cir.

1995).

         The attorney’s fees and litigation costs Appalachian Regional incurred in

defending the Profitt negligence claim certainly “arose from” the negligence of a U.S.

Nursing employee. With this motion, however, U.S. Nursing does not seek the attorney’s

fees arising from the negligence of a U.S. Nursing employee. It seeks the attorney’s fees

it incurred as a result of U.S. Nursing’s breach of its indemnification obligations.

Appalachian Regional argues that Nurse Foote’s actions were a “but for” cause of

Appalachian Regional’s attorney’s fees in this action. (DE 350-2, Mem. at 11-14.) The so-

called “but for test” is, however, only one aspect of proximate causation. See Trail-Likoy

v. Saint Joseph Healthcare, Inc., No. 2005-CA-000658-MR, 2006 WL 2193496, at *2 (Ky.

Ct. App. Aug. 4, 2006).

         To be deemed a “proximate cause” of an injury, an event must also be a

“substantial factor” in causing the injury. Id. “A defendant is not liable when the original

negligence is remote and only furnishes the occasion of the injury.” Id. For an event to be

deemed a “substantial factor” in an injury, the injury must “flow directly from the event.”

Deutsch v. Shein, 597 S.W.2d 141, 145 (Ky. 1980), abrogated on other grounds by

Osborne v. Keeney, 399 S.W.3d 1 (Ky. 2012). Nurse Foote’s negligence was not a

substantial factor in the legal fees that Appalachian Regional incurred in this action.

Appalachian Regional’s attorney’s fees in this action did not flow directly from Nurse

Foote’s negligent acts. The factor that directly caused U.S. Nursing to incur legal fees in

this action was U.S. Nursing’s breach of the indemnification agreement. Id. That breach

was not a foreseeable result of Nurse Foote’s acts. Trail-Likoy v. Saint Joseph

Healthcare, Inc., No. 2005-CA-000658-MR, 2006 WL 2193496, at *2.


                                             9
Accordingly, the Court hereby ORDERS as follows:

1) Appalachian Regional’s motion (DE 349) to alter the judgment in this action

   to add prejudgment interest is GRANTED in part and DENIED in part as

   follows:

       a. the motion is GRANTED to the extent that Appalachian Regional

          requests that the judgment be amended to add prejudgment interest of

          $470,760.96, which reflects prejudgment interest calculated at the

          simple interest of 6 percent commencing on April 7, 2016 for the $2

          million settlement payment to the Profitts and commencing on the

          later of February 21, 2011 or the date of payment for the defense costs

          incurred in the Profitt litigation; and

       b. the motion is otherwise DENIED; and

2) Appalachian Regional’s motion to recover the attorney’s fees (DE 350) it

   incurred in this action is DENIED.



   Dated December 4, 2018.




                                     10
